The Public Service Commission "exercises a limited statutory jurisdiction and the court of equity may enjoin the enforcement of its orders when in excess of jurisdiction, unreasonable, or unjust." Ala. Pub. Ser. Comm. v. L.  N. R. Co., 206 Ala. 326,89 So. 524; Railroad Commission v. Ala. North. Ry. Co.,182 Ala. 357, 62 So. 749.
Presumptively, when the Commission makes an order within the purview of its statutory powers, such order will be deemed reasonable and just, and a court will not deny nor prevent its enforcement unless it clearly appears that it is unjust and unreasonable. Railroad Commission v. Ala. North. Ry. Co., supra; Railroad Commission v. A. G. S. R. Co., 185 Ala. 354,64 So. 13, L.R.A. 1915D, 98; Railroad Commission v. St. L. 
S. F. R. Co., 195 Ala. 527, 70 So. 645. In the case second above cited (185 Ala. 359, 64 So. 15), it was said:
"The legal presumption is that such orders are reasonable; that they were made upon proper evidence; and that they are valid. It *Page 153 
is only when such orders were unauthorized by the law or were made by such board without or in excess of legal authority, or were unreasonable, that they are void."
So far as unreasonable orders are concerned, we apprehend that they are voidable merely, and only by the judgment or decree of a court.
With respect to the establishment and maintenance of depots or passenger stations along the line of a railroad, the Public Service Commission must find its power and authority in sections 5484, 5541, 5543, and 5545 of the Code.
Section 5484 relates to provisions for the comfort and convenience of passengers waiting for trains, and is not directly pertinent to the present inquiry.
Section 5541 requires railroad companies to "provide and maintain adequate depots and depot buildings at its regularstations, for the accommodation of passengers" (italics supplied).
A "regular station," as the term is here used, is a regular stopping place where passengers are taken on or discharged. The purpose of section 5541 is to require railroad companies to provide suitable accommodations for their patrons at such places, including adequate buildings with appropriate conveniences and comforts and agents and servants sufficient for the effective transaction of business. The duty is original and general, and its obligation is not dependent upon an order of the Commission, though undoubtedly the Commission has authority to enforce it in proper cases when neglected.
Section 5543 requires all railroads, on the order of the Commission, to "provide, construct, and maintain adequate depots and depot buildings for the accommodation of passengers and for receiving and handling freight where public necessity demands it and the revenue received at such point will be sufficient to justify it," with sufficient employés to effectively handle the business.
This section is manifestly different in scope and purpose from the one preceding. We think it has reference to points on railroad lines where depots and depot buildings have not been provided, and it authorizes the Commission, in the exercise of its sound (but revisable) discretion, upon the dual considerations of public necessity on the one side and of probable revenue returns on the other, to require the construction of such buildings and accommodations as those considerations require and justify.
Section 5545 authorizes the Commission to require that two or more railroads entering a city or town shall, "when practicable, or when the necessities of the case in the judgment of the Railroad Commission demand it, to have and maintain one common or union passenger station," etc.
That section has been construed and upheld in the cases of Railroad Commission v. Ala. North. Ry. Co., 182 Ala. 357,62 So. 749, and Railroad Commission v. A. G. S. R. R. Co.,185 Ala. 354, 64 So. 13. Obviously, it is without influence in the case before us.
The duties and obligations thus imposed upon railroads did not exist under the common law. Page v. L.  N. R. Co.,129 Ala. 232, 29 So. 676: N.C.  St. L. Ry. Co. v. State,137 Ala. 439, 34 So. 401. So, also the Railroad Commission, now organized as the Public Service Commission, is of statutory creation, and its authority and powers are prescribed by the statutes and must be sought in the statutes alone. And in accordance with the general rule that statutes in derogation of the common law, and especially of common right, must be strictly construed as to powers granted or rights taken away, and "are to be followed with strictness both as to the methods to be pursued and the cases to which they are to be applied (Crowder v. Fletcher, 80 Ala. 219), statutes like those here under consideration, "as to matters in derogation of the common-law rights of railroad companies, will be strictly construed." 33 Cyc. 144; State v. Yazoo, etc., R. R. Co.,87 Miss. 679, 40 So. 263. This means simply that the Public Service Commission can assume only such powers and exercise only such prerogatives as are clearly granted to it by the Legislature, and that its authority will not be extended by doubtful inference or intendment.
Our consideration of the language and purpose of the statutes above reviewed does not disclose any grant of power to the Commission to order a railroad company to construct a new station or depot building where such a building is already constructed, and is adapted for service and use by the railroad company and its patrons. The object of these statutory provisions is to secure to passengers and other patrons of the road a depot building which is adequate in size, structure, and accommodations for the efficient service and the reasonable comfort and convenience of those who have occasion to use it. If an existing depot building is not adequate in any of those respects, and the Commission so ascertains and determines, it is clearly within its power to order that an adequate building be provided and maintained and to that end to require the railroad company to submit to the Commission plans and specifications for such a building for the Commission's consideration and approval.
But we think that the Commission is without authority to require the construction of an entirely new building, involving the abandonment or destruction of the building already in use. If, by remodeling and by enlarging and improving that building, a building can be provided which is adequate *Page 154 
in all respects, nothing more can be required. We do not think it was the purpose of the Legislature to authorize the Commission to impose upon railroad companies expenses or losses not reasonably necessary for practical adequacy and efficiency, and which are designed merely for the satisfaction of local popular pride, or a taste for more imposing and attractive architecture.
The case of St. Louis, etc., Ry. Co. v. State, 28 Okl. 372,111 P. 396, 114 P. 1096, is very much in point and supports the conclusion we have above expressed. Under statutes making it the duty of every railway company to provide and maintain adequate, comfortable, and clean depots and depot buildings at their several stations, and authorizing the Corporation Commission to enforce the requirement, it was held that the Commission's order to the railway company to prepare plans and specifications for a passenger depot, to be submitted to the Commission for its approval, and providing that the depot should be built where the existing depot was then located, was in excess of the Commission's authority, as requiring the erection of a new building and the rejection and abandonment of the old one; and the order was reversed and set aside. We think that the reasoning of the Oklahoma court in that case is clear and convincing.
It is to be observed that there is no question here as to the removal of the station or its relocation at another place, and hence this case is not affected by the construction placed on section 5543 of the Code in Railroad Commission v. Ala. North. Ry. Co., 182 Ala. 357, 365, 62 So. 749, where the adoption and location of a union depot was the matter at issue, involving, of necessity, a removal and relocation of the existing depots of the several railroads concerned.
It appears from the record that the citation to the complaining railroad company was to show cause why it should not "construct and maintain an adequate passenger station at Attalla, Ala.," and that the final order of the Commission was for the railroad company to "prepare plans and blueprints for a new and adequate depot at Attalla, Ala., and file with this Commission for its approval, within 60 days from this date, such plans and blueprints."
This order very clearly contemplated the erection of a completely new building on the same site, and required, by necessary implication, the abandonment and destruction of the building then in use. It was therefore in excess of the authority of the Commission, and, being made without authority, it must be pronounced invalid and of no effect.
If the order had followed the citation, and directed the preparation of plans for an adequate passenger station or depot, leaving it open to the railroad company to utilize the existing building, if it could efficiently do so, by remodeling, extending, or otherwise, we would feel constrained, under the evidence before us, to uphold the order.
Our conclusion is that complainant is entitled to the relief prayed for, and the decree denying relief will be reversed, and a decree will be here rendered declaring the order in question void and enjoining the respondent Commission from its enforcement.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
                              On Rehearing.